Motion Granted; Order filed October 2, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00608-CV
                                     ____________

 IN RE ALTERRA EXCESS & SURPLUS INSURANCE COMPANY F/K/A MAX
             SPECIALTY INSURANCE COMPANY, Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    133rd District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2010-58047


                                        ORDER

       On September 21, 2012, the parties notified this court that the parties had reached an
agreement to settle the issues in this original proceeding, and requested abatement of the
proceeding for completion of the settlement. The motion is granted. Accordingly, we
issue the following order.

       The original proceeding is abated, treated as a closed case, and removed from this
court’s active docket until December 3, 2012. The proceeding will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
proceeding or other dispositive motion. The court will also consider an appropriate
motion to reinstate filed by either party, or the court may reinstate the proceeding on its
own motion.



                                          PER CURIAM